TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00736-CV


Michiko Watson, Appellant

v.

Robert Nethery Watson, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 228,420-D, HONORABLE MARTHA TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		The clerk's record in this case was due on January 19, 2009.  No clerk's record has
been filed due to appellant's failure to pay or make arrangements to pay the clerk's fee for preparing
the clerk's record.
		If the trial court fails to file the clerk's record due to appellant's failure to pay or make
arrangements to pay the clerk's fee for preparing the clerk's record, the appellate court may dismiss
the appeal for want of prosecution unless the appellant was entitled to proceed without payment of
costs.  Tex. R. App. P. 37.3(b).
		Because appellant has failed to pay or make arrangements to pay the clerk's fee for
preparing the clerk's record, this appeal is dismissed for want of prosecution.




						__________________________________________						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   February 26, 2009